Citation Nr: 1633869	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  08-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disability of the right hand, to include degenerative joint disease, other than the service-connected rheumatoid arthritis of the interphalangeal joint of the right third finger.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A notice of disagreement was received in March 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in September 2008.

In December 2011, March 2014, and July 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that yet another remand is necessary in this case.  This claim was most recently remanded in July 2015 for the purpose of obtaining an etiology opinion with respect to any current right hand disability (other than the service-connected rheumatoid arthritis of the interphalangeal joint of the right third finger).  The resulting February 2016 examination report diagnoses degenerative joint disease of the right hand and opines that this disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale read as follows: "no objective medical evidence to support the right hand disability affecting right third finger excluding rheumatoid arthritis had onset or incurred during active service."  [Capitalization omitted.]  It is unclear from this opinion whether the examiner was evaluating the Veteran's entire right hand, or if the evaluation was limited to the third finger on the Veteran's right hand.  Furthermore, the unexplained statement that there is "no objective medical evidence" to support a finding of service connection does not constitute an adequate rationale.  Therefore, the Board cannot rely on this opinion for purposes of deciding this claim, and the claim must be remanded for an addendum.  This addendum opinion must provide a rationale for the etiology opinion that discusses the facts of the Veteran's case and pertinent medical principles.

In his March 2008 notice of disagreement, the Veteran disputed the RO's determination that the evidence of record did not show treatment in service for arthritis of the right hand.  He noted that his right hand was treated in service and he was placed on profile for his hands in April 1968.  However, while the Veteran has cited to evidence in the claims file of right hand disability during service, the actual diagnoses of right hand disability are limited to a first or second degree right hand burn and rheumatoid arthritis.  Otherwise, the service treatment records reflect that the Veteran was treated for symptomatology that has been service-connected as "rheumatoid arthritis of the interphalangeal joint of the right third finger."

While the Board does conclude that a new opinion that expressly discusses indications of right hand disability in service is necessary, the Board finds that the nature of the Veteran's in-service duties must be discussed as well.  Specifically, the Board notes that the Veteran's service personnel records reflect that his military occupational specialty (MOS) of 63C20 has been listed as both "Track Vehicle Mechanic" and "Track and Wheel Mechanic."  The Board further notes that the Veteran performed these duties for almost five years in service, and the record reflects that the Veteran is right-handed.  The Board requires an opinion with respect to whether the Veteran's arthritis of the right hand is etiologically related to the duties he performed in service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the February 2016 VA examination, or to another appropriate examiner, for review in order to obtain an opinion with respect to the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's degenerative joint disease of the right hand was incurred during or as a result of the Veteran's military service, or is otherwise related to service?  When rendering this opinion, the examiner must discuss the relationship, if any, between the Veteran's duties as a track and wheeled vehicle mechanic and his current right hand degenerative joint disease.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




